Citation Nr: 0817352	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  03-07 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pseudotumor 
cerebri.

3.  Entitlement to service connection for a vision disorder, 
claimed as keratoconus, or as an undiagnosed illness.

4.  Entitlement to a compensable evaluation for residuals of 
a ganglion cyst of the right (major) wrist.

5.  Entitlement to a compensable evaluation for residuals of 
a ganglion cyst of the left (minor) wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to April 
1996, including service in Southwest Asia, followed by 
reserve component service through June 1999, when she was 
discharged from reserve service.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a November 2001 rating 
decision of the Detroit, Michigan, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  
The claims were Remanded in November 2005.  


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran does 
not meet the clinical criteria for a current diagnosis of 
PTSD.

2.  Pseudotumor cerebri was diagnosed less than one year 
after the veteran's discharge.


3.  The veteran has a disorder, diagnosed as keratoconus, 
which affects her vision, but this disorder was not diagnosed 
in service, and the medical evidence establishes that the 
disorder is unrelated to her service or to pseudotumor 
cerebri.

4.  The veteran's ganglion cyst disability, right wrist, is 
manifested by a small, soft, non-tender cyst, with some 
subjective complaints, but the veteran's grip is strong, she 
is able to bring her fingertips to the palm, and there is 
full range of dorsiflexion and palmar flexion.  

5.  The veteran's ganglion on cyst disability, left wrist, 
postoperative, is manifested by subjective complaints, but 
the surgery scar is nontender, the veteran's grip is strong, 
she is able to bring her fingertips to the palm, and there is 
full range of dorsiflexion and palmar flexion. 


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for PTSD 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A pseudotumor cerebri may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  A vision disorder diagnosed as keratoconus was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

4.  The criteria for a compensable evaluation for residuals 
of a ganglion cyst, right wrist, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Code 5214, 4.118, Diagnostic Codes 
7804, 7805, 7819 (2007); 38 C.F.R. § 4.118, Diagnostic Codes 
7805, 7805, 7819 (as in effect prior to August 30, 2002).

5.  The criteria for a compensable evaluation for residuals 
of a ganglion cyst of the left wrist postoperative, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5214, 
4.118, Diagnostic Codes 7804, 7805, 7819 (2007); 38 C.F.R. § 
4.118, Diagnostic Codes 7805, 7805, 7819 (as in effect prior 
to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of any of the claims on appeal, 
the Board notes that, under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  No 
further discussion of VA's duties under the VCAA is required 
with respect to the claim for service connection for 
pseudotumor cerebri, since that claim is granted in this 
decision.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the claim underlying this appeal was first 
submitted in August 2000, and was clarified in September 
2000, prior to enactment of the VCAA in November 2000.  
Therefore, no notice under the VCAA was issued to the veteran 
following the submission of the claims.  After the Board 
Remanded the claims in November 2005, the RO issued a 
December 2005 letter which advised the veteran of the claims 
on appeal, advised him that she could submit evidence in her 
possession, or identify any evidence she felt was relevant.  
That letter also advised the veteran of the types of evidence 
she was responsible for and the types of evidence VA would 
obtain.  This letter met the requirements described by the 
Court in Pellegrini.

A December 2005 letter advised the veteran of the criteria 
for service connection, and advised her of the criteria 
generally for a claim for an increased evaluation.  Following 
the Board's remand in November 2005, the Appeals Management 
Center (AMC) issued another letter, in June 2006.  The letter 
again advised the veteran VA's duties to notify and assist.  
This letter also advised the veteran about how VA determines 
a disability rating and how an effective date is assigned 
when any claim for service connection is granted.  Such 
notice complied with the requirements set forth by the Court 
in Dingess.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all service 
connection claims on appeal.  

Notice errors may be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  In this case, issuance of VCAA notice 
letters, followed by issuance of a supplemental statement of 
the case October 2007, was sufficient to ensure that the 
veteran was not prejudiced by initial adjudication of her 
claim prior to enactment of the VCAA.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the VCAA letters sent to the 
veteran in 2005 and 2006 do not meet the requirements of 
Vazquez-Flores and are not sufficient as to content, creating 
a presumption of prejudice.  Nonetheless, such presumption 
has been overcome for the reasons discussed below.   

In this case, the veteran was provided with a statement of 
the case in January 2003 which described the criteria for 
evaluating scars and skin growths under the criteria in 
effect when the claims for increased evaluations were 
submitted, and specifically addressed the criteria effective 
subsequent to August 30, 2002.  More over, as the criteria 
used to evaluate the left wrist and the right wrist are the 
same, that SOC described the specific criteria applicable 
twice.  The veteran thereafter submitted a March 2003 
substantive appeal that described symptoms relevant under or 
by criteria it used to evaluate the wrist ganglia and 
described the effects of each of those disabilities on her 
activities of daily living and her employment.

Finally, at her hearing before the Board, conducted in March 
2005, the veteran testified about pain, pain on motion, 
functional loss, and the need to take pain medication 
regularly for wrist pain.  The veteran's written statements 
and her testimony demonstrate that she understood the 
evidence required to substantiate her claims for increased 
evaluations.  The record also demonstrates that the veteran 
had a full and fair opportunity to participate in the 
development of her claim.

Duty to assist

During the course of this appeal, the RO has obtained private 
and VA clinical outpatient treatment records.  The veteran's 
service medical records are associated with the claims file.  
The veteran testified at a hearing before the Board.  She has 
submitted statements setting forth her arguments, as has her 
representative.   

The Board specifically notes that the veteran has been 
afforded VA examination to address the etiology and onset of 
each disorder for which she claims entitlement to service 
connection, and has been afforded examination of both wrists.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  In 
particular, the Board notes that, by a statement submitted in 
July 2006, the veteran indicated that there was no other 
evidence or information available to substantiate her claims.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

Claims for service connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.  There is a 
presumption applicable for service connection for organic 
diseases of the nervous system.  Since pseudotumor cerebri is 
defined as a disorder of the intracranial pressure, with 
cerebral edema and papilledema, the Board finds that it is 
appropriate to apply the presumption for an organic disease 
of the nervous system to this disorder.  Stedman's Medical 
Dictionary 1474 (27th ed. 2000).  Therefore, the Board will 
consider whether this disorder was present within one year 
after either period of service.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran is competent to testify as to a condition within 
his or her knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

1.  Claim for service connection for PTSD

The veteran's service records disclose no evidence that she 
sought clinical care for a psychiatric disorder during 
service.  No separation examination is associated with the 
service medical records.  The veteran's July 1996 application 
for compensation benefits does not include a claim for 
service connection for PTSD.  By a statement submitted in 
August 2000, the veteran stated that she had been referred 
for evaluation for PTSD.  She reported that she still jumped 
when she heard a fire truck siren and still had thoughts of 
the events that occurred in Saudi Arabia.

VA clinical records dated in 1999 disclosed no evidence of 
treatment for a psychiatric disorder.  On evaluation in May 
2000, Dr. M. suspected a diagnosis of PTSD, as the veteran 
reported some hypervigilance and thoughts of service.  
However, the provider assigned a diagnosis of anxiety 
disorder, not otherwise specified (NOS).  VA evaluation in 
June 2000 disclosed that psychometric testing was not 
consistent with a diagnosis of PTSD, but, rather, revealed 
mild chronic depression.

Certain stressors alleged by the veteran have been confirmed.  
Records establish that the base she was assigned to in Saudi 
Arabia was under threat of Scud missile attacks, and that 
Scud missiles were intercepted near the base and destroyed by 
Patriot missiles on several occasions.  

The examiner who conducted VA examination in May 2007 
concluded that, although the veteran met several criteria for 
PTSD, she did not meet the full criteria for a diagnosis as 
specified in DSM-IV.  The examiner assigned a diagnosis of 
dysthymia, and stated that the veteran showed evidence of a 
mild, chronic depressive illness consistent with the 
diagnosis of dysthymia.  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  Where the 
medical evidence establishes that a veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
clinical evidence establishes that a diagnosis of PTSD has 
been considered, but the providers found that the criteria 
for assignment of that diagnosis were not met.  The veteran 
has not sought service connection for any other psychiatric 
disorder.  

The preponderance of the evidence is against the claim for 
service connection for PTSD, since there is no medical 
assignment of that diagnosis.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.  
 
2.  Claim for service connection for pseudotumor cerebri

Post-service VA clinical records dated in March 1997 reflect 
that the veteran was evaluated through vision examination and 
a lumbar puncture to determine whether she had pseudotumor 
cerebri.  This record is somewhat illegible, but does appear 
to reflect that the providers recommended medication to treat 
pseudotumor cerebri.  

June 1999 and July 1999 VA records reflect that the veteran 
was evaluated for pupillary edema, rule out pseudotumor 
cerebri.  After evaluation, the providers who conducted the 
July 1999 confirmed a diagnosis of pseudotumor cerebri.  
However, the veteran apparently did not return for followup.  
There is no notation in the private medical records 
associated with the claims file that the veteran advised her 
private providers of this diagnosis.  

The examiner who conducted the July 2001 VA examination noted 
that the veteran was not on medication to counteract the 
possible effect of pseudotumor cerebri.  The examiners who 
conducted April 2006 neurologic and ophthalmology 
examinations concluded that the veteran's pseudotumor cerebri 
was stable.

Although the record is difficult to read, 1997 VA clinical 
records appear to establish that pseudotumor cerebri was 
diagnosed in March 1997, approximately 11 months following 
the veteran's April 1996 service discharge.  Under the 
provisions of 38 U.S.C.A. § 1101 and 1110, pseudotumor 
cerebri may be presumed to have been incurred during the 
veteran's service.  

3.  Claim for service connection for a vision disorder, 
claimed as keratoconus

The veteran initially sought service connection for an eye 
disorder on the basis that her vision had decreased and she 
required a stronger prescription in her glasses.  The RO also 
interpreted the veteran's claim as including a claim for a 
vision disorder as a manifestation of an undiagnosed illness, 
since the veteran had served in the Persian Gulf.  However, 
during her March 2005 hearing before the Board, the veteran 
testified that a diagnosis had been assigned for her vision 
disorder, and testified that she was seeking service 
connection for keratoconus.  For purposes of information 
only, and without reliance thereon, the Board notes that 
keratoconus is defined as a conical projections of the cornea 
caused by thinning of the stroma, connective tissue covering 
the anterior of the iris.  Stedman's Medical Dictionary 944, 
1711-1712 (27th ed. 2000).  

In a September 2000 statement supporting her claim, the 
veteran indicated that she had obtained private eye 
examinations because her VA eye care provider was 
unavailable, and she had been told that she needed glasses.  

A clinical statement from a private ophthalmologist, S.M., 
OD, dated in April 2003 states that the veteran "has a 
corneal disease in both eyes called keratoconus."  Dr. M. 
stated that, due to extreme irregularity of the cornea, the 
veteran's vision could no longer be corrected by spectacles, 
and the veteran was required to use a rigid contact lens 
instead.  Dr. M. did not describe the etiology or onset of 
keratoconus.  

The examiner who conducted VA examination in April 2006 noted 
that the veteran's vision was correctable, with rigid lenses, 
to 20/20 for both near and distance vision, in both the left 
eye and the right eye.  The examiner stated that keratoconus 
was thought to be of genetic origin, with an onset in the 
late teens or early 20s.  The examiner stated that it was 
unlikely that keratoconus was a result of wearing or not 
wearing glasses.  The examiner further stated that 
keratoconus was not caused by the veteran's diagnosed 
pseudotumor cerebri, and that keratoconus did not cause the 
pseudotumor cerebri.

Keratoconus was not diagnosed during the veteran's service.  
Keratoconus was first diagnosed in 2003, more than five years 
after the veteran's separation from active service.  The 
medical evidence incudes an opinion that keratoconus was not 
etiologically related to the veteran's pseudotumor cerebri, 
for which service connection has been granted in this 
decision, and indicated that keratoconus was not related to 
the veteran's eye care in service or post-service.  This 
medical evidence is unfavorable to the veteran's claim.  

The veteran argues, in essence, that her keratoconus would 
not be as advanced as it is if the disorder had been 
diagnosed in service or during post-service VA eye care.  
While the veteran is competent to describe symptoms of vision 
impairment she noticed in service, she is not competent to 
establish the date of onset or etiology of keratoconus.  
Barr, supra.  

The April 2006 VA opinion is the only medical opinion which 
addresses the claim for service connection for keratoconus.  
As the medical opinion is unfavorable, the preponderance of 
the evidence is against the claim.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.  


Claims for increased evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Limitation of wrist motion is rated under Diagnostic Code 
(DC) 5215, which provides for a 10 percent rating for 
limitation of motion of the wrist where dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with forearm.  38 C.F.R. § 4.71a, DC 5215.  Normal range of 
motion for the wrist is 70 degrees of dorsiflexion 
(extension) and 80 degrees of palmar flexion.  38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation is 45 degrees, while 
normal radiation deviation is 20 degrees.  Id.

The veteran had already submitted the claims at issue in this 
appeal when VA issued revised regulations amending the 
portion of the rating schedule dealing with disorders of the 
skin effective August 30, 2002.  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002).  Under the criteria as in effect to 
prior to August 30, 2002, DC 7804 provided a 10 percent 
rating for scars that are superficial, tender and painful on 
objective demonstration.

Under DC 7819, as in effect prior to August 30, 2002 version 
of the diagnostic code, benign skin growths are to be rated 
as scars, disfigurement, etc., or as eczema.  Likewise, the 
revised version of DC 7819 provides that benign skin 
neoplasms are to be evaluated as disfigurement of the head, 
face or neck, scars, or impairment of function.  See 38 
C.F.R. § 4.118, DC 7819 (as in effect since August 30, 2002).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 

4.  Claim for compensable evaluation, ganglion cyst, right 
wrist

The veteran was treated for a ganglion cyst, right wrist, in 
service.  By a rating decision issued in October 1996, the 
veteran was granted service connection for disability due to 
ganglion cyst, right wrist, and that disability was evaluated 
as noncompensable under DC 7819.

On VA examination conducted in December 2000, the veteran 
complained of tingling of both hands and periodic swelling of 
the wrists.  There was a small cystic swelling measuring 
about 1/2" in diameter near the middle of the dorsum on the 
right wrist.  The cyst was not tender.  It was movable.  
There was no other swelling.  Wrist motion was described as 
full and without complaints.  The examiner stated that there 
was a persistent small ganglion cyst on the right wrist.

In her February 2003 substantive appeal, the veteran stated 
that her wrists hurt and that her hands and fingers continued 
to swell and tingle.  At her Travel Board hearing conducted 
in March 2005, the veteran reiterated that the scar on the 
left wrist inhibited movement and had a tendency to bind at 
times.  The veteran reported that she had a tingling 
sensation in both hands.

On VA examination in April 2006, the veteran's range of 
motion of the right wrist included extension to 85 degrees, 
flexion to 80 degrees, radial deviation to 15 degrees, ulnar 
deviation to 25 degrees, and rotation to 80 degrees.  The 
veteran did not complain of pain during the range-of-motion 
test.  The veteran's power against resistance was strong, 
described as 5/5.  The veteran reported dullness of sensation 
near the dorsum of her hand.  She was able to bring her 
fingertips into the palm.

The Board finds that the ganglion cyst disability, right 
wrist, is manifested by a small, soft, non-tender cyst.  
Because there is no pain or tenderness on palpation of the 
cyst, the veteran does not meet the criteria for a 
compensable evaluation for a scar.  DC 7804.  Although the 
veteran complains of some loss of sensation near the dorsum 
of her hand, there is no manifestation which warrants a 
compensable evaluation for neurological impairment.  See DCs 
8514, 8515, 8516.  

The veteran complains of pain and aching in her hands, and 
has discussed the need for over-the-counter pain medication 
with her clinical providers.  However, there were no 
objective manifestations of pain at either VA examination 
during the pendency of this claim.  

The veteran complains of subjective tightness of the little 
finger, and there is mild limitation of ulnar and radial 
deviation of the right wrist.  However, the veteran's grip is 
strong, she is able to bring each of her fingertips to the 
palm, and there is full range of dorsiflexion and palmar 
flexion.  Limitation of motion of the wrist is compensable 
only if dorsiflexion is less than 15 degrees or where palmar 
flexion is limited in line with forearm.  The veteran's range 
of motion of the right wrist exceeds the specified normal 
range of dorsiflexion and palmar flexion, so a compensable 
evaluation is not warranted under DC 5215 or any diagnostic 
code applicable to evaluation of motion of the fingers.  In 
short, there is no applicable diagnostic code under which a 
compensable evaluation may be assigned.  Accordingly, the 
claim must be denied  

5.  Claim for compensable evaluation, residuals of a ganglion 
cyst, left wrist

The veteran was treated for a ganglion cyst, left wrist, in 
service, and the cyst was excised.  However, some swelling 
and tenderness returned to the area.  By a rating decision 
issued in October 1996, the veteran was granted service 
connection for disability due to scar, excision, ganglion 
cyst, left wrist, and that disability was evaluated as 
noncompensable under DC 7805.

On VA examination conducted in December 2000, the veteran 
complained of tingling of both hands and periodic swelling of 
the wrist.  She reported that the left hand was sore, mostly 
in the dorsal area.  Numbness was limited to the area of 
surgery and cyst formation.  The examiner stated that there 
was "not much" recurrence of the cyst since that surgery, but 
the veteran reported that the scar was bothering her.  There 
was a four-cm-long transverse linear surgical scar over the 
dorsum of the left wrist.  There were no adhesions.  The scar 
was nontender.  There was no significant swelling or cystic 
condition underneath the scar.  Wrist movement was described 
as full in all planes without any pain.  Power against 
resistance was good.  Grip strength was good.  There was no 
evidence of carpal tunnel syndrome.

At her March 2005 Travel Board hearing, the veteran testified 
that there was a slight limitation of the mobility of the 
left wrist due to the scar.  She testified that she used 
over-the-counter pain relievers to relieve her wrist pain.  
She testified that wrist pain did inhibit her ability to 
perform some facets of her employment, particularly moving 
heavy supplies.

On VA examination conducted in April 2006, the veteran 
complained of tightness of the little finger when she tried 
to move it.  She also reported some numbness in that finger 
from time to time.  She described minor aching.  She reported 
that her activities of daily living were somewhat limited 
because she was unable to lift anything heavy.  She reported 
that her left wrist was more painful than the right.  
Although there was no instability, she sometimes used a 
brace.  The physical examination findings, however, were 
essentially normal.  The examiner specifically noted that 
there was no functional loss due to pain on motion.  It was 
further stated that there was no additional limitation due to 
fatigue, weakness, or lack of endurance of repetitive use.  

The veteran's ganglion cyst scar is non-symptomatic, so a 
compensable evaluation is not available under DC 7804.  
Although the veteran complained that the scar caused 
"binding" at times, the manifested range of motion 
limitation does not warrant a compensable evaluation for a 
scar based on limitation of motion.  DC 7805.  The veteran 
complains of tightness of the little finger and numbness of 
the little finger, and dullness over the top of the hand, 
there is no manifestation which warrants a compensable 
evaluation for neurological impairment.  See DCs 8514, 8515, 
8516.  The veteran reported occasional use of a brace, and 
had mild limitation of ulnar and radial deviation of the left 
wrist, but the veteran's grip is strong, she is able to bring 
each of her fingertips to the palm, and there is full range 
of dorsiflexion and palmar flexion, so a compensable 
evaluation is not warranted under any diagnostic code used to 
evaluate limitation of motion.  

In short, there is no applicable diagnostic code under which 
a compensable evaluation may be assigned.  Accordingly, the 
claim for a compensable evaluation for the postoperative 
residuals of the ganglion cyst must be denied.


ORDER

The appeal for service connection for PTSD is denied.

Service connection for pseudotumor cerebri is granted; the 
appeal is granted to this extent only.

The appeal for service connection for a visual disorder, 
diagnosed as keratoconus, claimed as an undiagnosed illness, 
is denied.

A compensable evaluation for residuals of a ganglion cyst of 
the right (major) wrist is denied.  

A compensable evaluation for residuals of a ganglion cyst of 
the left (minor) wrist is denied.  



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


